                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        CIVIL NO.: 20-1596(DSD/DTS)


Tibebe F. Samuel,

                          Plaintiff,

v.                                                     ORDER

Oromia Media Network, Principal
Officer Taddele M. Kitaba, and
Ayantu Bekecho,

                         Defendants.


         This matter is before the court upon the motion to dismiss

for failure to prosecute by defendants Oromio Media Network and

its principal officer Taddele M. Kitaba. 1           Based on a review of

the file, record, and proceedings herein, and for the following

reasons, the court denies the motion.

         Pro se plaintiff Tibebe Samuel commenced this action on July

13, 2020, alleging that defendants are engaged in advocating

violence      and   inciting   genocide   in   an   effort   to   destabilize

Ethiopia. 2    Samuel contends that defendants are doing so under the

cloak of legitimate non-profit and non-partisan media work.




     Defendant Ayantu Bekecho has not made ana appearance in this
     1

matter.
     The case was transferred to this district from the District
     2

of Maryland. ECF No. 4.
     Samuel filed an emergency motion for preliminary injunction

at the outset of the case.    Defendants thereafter filed a motion

to dismiss.   Samuel opposed the motion, but also filed a motion to

amend the complaint.    Samuel filed the proposed amended complaint

as an attachment to the motion to amend.       See ECF No. 30-1.       The

parties   ultimately   stipulated   that   plaintiff   could    file   the

amended complaint on November 4, 2020, and that the pending motion

to dismiss would be rendered moot.      ECF No. 36 at 1.       Defendants

stated that they would file a renewed motion to dismiss within

fourteen days of the date Samuel filed the amended complaint.          The

court agreed to reschedule the anticipated renewed motion to

dismiss and pending motion for preliminary injunction for a future

date.   Id. at 2.

     Defendants now move to dismiss for failure to prosecute

because Samuel did not formally file the amended complaint with

the court as instructed.     As Samuel points out, however, he did

file the amended complaint as an exhibit to the motion to amend.

Although he should have filed the amended complaint as a separate

docket entry, per the court’s order, his failure to do so is

excusable given that he is pro se and the process could well have

been confusing to him.

     Under these circumstances, the court does not believe that

dismissal would be reasonable or appropriate.          As a result, the

court will give Samuel another chance to file his amended complaint


                                    2
and defendants another chance to move to dismiss on the merits.

If Samuel fails to comply with this order, the court will entertain

a future motion to dismiss for failure to prosecute.

     Accordingly, IT IS HEREBY ORDERED that:

     1.    The motion to dismiss for lack of prosecution [ECF No.

41] is denied without prejudice;

     2.    The motion hearing scheduled for Thursday, July 8, 2021,

is cancelled;

     3.    Samuel   shall   separately   file   the   amended   complaint,

currently docketed at ECF No. 30-1, on or before July 9, 2021;

     4.    Defendants may file a renewed motion to dismiss on or

before July 30, 2021; and

     5.    As previously ordered, defendants’ anticipated motion to

dismiss the amended complaint and Samuel’s motion for a preliminary

injunction will be scheduled to be heard at the same time, on a

date mutually agreeable to the parties.




Dated:    June 30, 2021
                                       /s David. S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   3
